DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/29/2020 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 3-13, 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to add an array of lights and a second surface and a second angle such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on the addition of the reference of United States Patent Application No. 2011/0121503 to 

	 
Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Radiant energy sources, as per Claim 1 and 9, which is supported in the instant application’s PgPub as radiant lamps 127 [Para. 0096]. 
Liner assembly, as per Claim 1, which is supported in the instant application’s PgPub as sidewall with inlets [Para. 0053].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Interpretation - Not Invoked
This application includes one or more claim limitations that use the word “means” or “step” or a generic term but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
A lower radiant energy assembly, as per Claims 1 and 9, which is further limited as comprised by a plurality of radiant energy sources, which are interpreted as the radiant lamps 127.
A dome assembly in the forms of an upper dome and a lower dome.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 9 is objected to because of the following informalities: “a radiant energy assembly” in lines 16-17 should be corrected as “the radiant energy assembly.” It is noted that the “the radiant energy assembly” is interpreted as the “lower radiant energy assembly” as per the recited claim language and as supported inFig. 2, such that additional references to an alternate radiant energy assemblies would require clarification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6143079 to Halpin et al in view of United States Patent Application No. 2011/0121503 to Burrows et al.
In regards to Claim 1, Halpin teaches a chamber 10 Fig. 1-4, comprising: a substrate support 36 positioned in a processing region 30; a lower radiant energy assembly comprising a plurality of radiant energy sources (lamps 90); a liner assembly (sidewall of 18 with slots or inlets for gas) with an inject insert 112 coupled to the liner assembly; a dome assembly, at least a portion of which is positioned between the substrate support and the radiant energy assembly (as the lower dome 14 is between 90 and 36), the dome assembly comprising an upper dome 12 and a lower dome 14, an upper dome 12 Fig. 2, 4 comprising: a convex/planar portion central window portion 48 having: a width (Col. 8 lines 24-40); a window curvature (in the sense that the radius of curvature is generally planar, there also being a constant or regular curvature and a change in the thickness of the upper wall of 12 forming said curving outer surface 50, Col. 8 lines 5-60), the window curvature defined by the ratio of the radius of curvature to the width to the height being at least 10:1 (as it is planar, it is much greater than 10:1); the height being defined by defined by a first boundary line and a second boundary line, the first boundary line tangent to a peak of the curved central window portion facing the 
Halpin does not expressly teach a first angle that is less than 35 degrees as measured from the planar upper surface, or a window curvature and does not expressly teach a second surface line of the second surface extends from the support interface and forms a second angle with the horizontal plane parallel to the planar upper surface 
However, Halpin expressly teaches the following in Col. 8 lines 5-60, emphasis added:
(21)   Referring to FIG. 2, in the preferred embodiment, the upper wall 12 of 
chamber 10 has an inner surface 46 which is substantially planar or flat.  The 
planar inner surface 46 of upper wall 12 is substantially parallel to the wafer 
56, producing a substantially uniform distance from the upper wall 12 to the 
wafer 56 and to the divider plate 34.  In a center portion 48 of the upper wall 
12, an outer surface 50 of chamber 10 is also planar to produce a planar center 
portion 48 of substantially uniform thickness. 
 
(22)   The center portion 48 preferably is circular in shape, but other shapes 
may be used as well.  The center portion 48 is preferably centered along the 
same central axis 92 as the wafer 56 and the upper and lower walls 12 and 14.  
Extending outward from the flat center portion 48, the upper wall has a varying 
thickness.  Preferably, the thickness increases outwardly in a peripheral 
portion or outer ring 52 surrounding the center portion 48 until it reaches the 
edge 54 of the upper wall 12.  At the edge 54 the upper wall 12 has a constant 
thickness.  The center portion 48 is preferably smaller in diameter than the 
largest wafer for which the chamber 10 is designed (300 mm in the illustrated 
embodiment), such that the peripheral portion 52 having a greater thickness 
than the center portion is disposed at least partly above the wafer 56 to be 
processed.  This arrangement enables thermal advantages for the window while 
allowing structural support for high or low pressure applications.  It will be 
understood, of course, that the same chamber 10 can be utilized to process 
smaller wafers. 
 
(23)   The thickness of the upper wall 12 increases from the perimeter of the 
thin center portion 48 to the outer edge 54 in thicker peripheral portion 52, 
as shown in FIG. 2.  This increasing thickness preferably gives the upper wall 
12 a concave-outward curvature on the outer surface 50 in peripheral portion 
52.  Unwanted stresses are introduced in curved walls with varying radii and 
thus, a circular wall with a regular or constant curvature is desirable.  In 
the illustrated embodiment, the thickness of the upper wall 12 in the 
peripheral portion 52 is defined between the planar inner surface 46 and the 
outer surface 50 which conforms to a toroidal shape.  In other arrangements, 
however, the thickness may increase in the peripheral portion in accordance 

12 may gradually increase linearly or by steps.  Other configurations include 
inner or outer surfaces conforming to spherical, toroidal, elliptical, 
parabolic, and hyperbolic shapes. 
 
 	Halpin thus teaches that the thickness and shape of the central window and the changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages. 
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the first angles and the second angles as necessary to adjust the thickness and shape of the upper dome for improving thermal advantages, thus fulfilling the limitations of the claim. See MPEP 2143, Motivations A-E. 
In particular, the concept of having steps in the thickness of the walls, is an express teaching of a second surface line and a second angle in the teachings of Halpin. Furthermore, the teachings of Halpin also expressly suggest that through the different shapes and stepwise changes in the thickness of the domes indicate that the change shape as claimed in the limitations for the angled flange surface is considered an obvious change, for the purpose of reducing the unwanted stresses in the upper wall. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. Specifically, it would be obvious to try, due to the express teachings of Halpin, to modify the shape of the dome assembly to address the stresses on the dome, as Halpin teaches step-wise and different curves and thus also implicitly angles, for the predictable result of reducing stress on the dome/upper wall. See MPEP 2143, Motivations A-E. 



Burrows teaches a CVD/semiconductor processing apparatus Fig. 1 [0038-0039] with a substrate support 114, with a lower radiant energy assembly 121a, 121b, 121c, comprising a plurality of radiant energy sources or lamps [0047], the radiant energy assembly comprising an inner array of radiant energy sources 121A, an outer array of radiant energy sources 121C, and an intermediate array of energy sources 121B disposed between the inner array and the outer array, wherein the outer array has a diameter as large or larger than the substrate support 114 (as shown in the positioning of 121C to 114 in Fig. 1) and is positioned closer to the substrate support than the intermediate array and the inner array (as shown in 121C is higher than that of 121A in its array arrangement, [0038-0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, with a reasonable expectation of success, to alternatively substitute the lower radiant energy assembly of Halpin with the lower radiant energy assembly of Burrows, as art-recognized equivalent means for providing lower radiant energy.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 
	
In regards to Claims 3, Halpin teaches a second surface line in the form of the line between 48 and 52, but does not expressly teach that this second surface is less than 15 degrees as measured from the planar upper surface/horizontal plane parallel to the planar upper surface.  
However, Halpin thus teaches that changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claim 1 respectfully above.
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the first angles and the second angles as necessary to adjust the thickness and shape of the upper dome for improving thermal advantages, such that the second angle is less than 15 degrees as measured from the planar upper surface, thus fulfilling the limitations of the claim. See MPEP 2143, Motivations A-E.

However, Halpin thus teaches that changing the shape of the central portion (and its thickness) can be changed in linear or steps or other shapes and configurations as it moves towards the periphery, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, including that of the central portion even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claims 1 and 10 respectfully above and the citations therein.
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the central window portion has a tangent surface with support angle, the support angle being less than 10 degrees for improving thermal advantages, through the optimization of the shape of the dome and thus the central portion therein, thus fulfilling the limitations of the claim. See MPEP 2143, Motivations A-E.

In regards to Claim 6, Halpin teaches the peripheral flange has a thickness of 1-2, and preferably 1.4 inches or less than 50 mm at 35.56 mm, a value that fulfills the claimed range.  
In regards to Claim 7, Halpin teaches the ratio of the radius of curvature to the width is greater than 50:1, as it is parallel or generally planar, but does not expressly teach that the radius of curvature is between 50:1-100:1.
However, Halpin thus teaches that changing the shape of the central portion (and its thickness) can be changed in linear or steps or other shapes and configurations as it moves towards the periphery, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, including that of the central portion even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claim 1 above and the citations therein.
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 
In regards to Claim 8, Halpin does not expressly teach the ratio of the size of the first angle to the size of the second angle is about 3:1.  
However, Halpin thus teaches that changing the shape of the central portion (and its thickness) can be changed in linear or steps or other shapes and configurations as it moves towards the periphery, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, including that of the central portion even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claim 1 above and the citations therein.
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the central window portion to have the ratio of the size of the first angle to the size of the second angle is about 3:1 for improving thermal advantages, thus fulfilling the limitations of the claim. See MPEP 2143, Motivations A-E.

However, Halpin thus teaches that changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and convex and concave shapes are also considered obvious in view of the result effective variable of changing the shape, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claims 1 and 10 respectfully above.
 In regards to Claims 23, Halpin teaches in Col. 9 that the curved central window portion has a constant thickness in portion 48 or that the convex window portion has a constant thickness (Col. 13 lines 1-14).

Claims 9-12 and 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6143079 to Halpin et al in view of United States Patent Application No. 2011/0121503 to Burrows et al and U. S. Patent Application No. 2006/0291835 to Nozaki et al.
In regards to Claim 9, Halpin teaches a chamber 10 Fig. 1-4, comprising: a substrate support 36 positioned in a processing region 30 the substrate support having: an outer peripheral edge circumscribing a pocket (as shown in 36 having a pocket or 
Halpin does not expressly teach a first angle that is less than 35 degrees as measured from the planar upper surface, or a window curvature and does not expressly teach a second surface line of the second surface extends from the support interface and forms a second angle with the horizontal plane parallel to the planar upper surface that is less than the first angle but qreater than an angle of a surface of the central window portion, the second angle between 3 degrees and 30 degrees, wherein the second surface has an end surface which has a fluid transition with an end surface of the first surface.
However, Halpin expressly teaches the following in Col. 8 lines 5-60, emphasis added:
(21)   Referring to FIG. 2, in the preferred embodiment, the upper wall 12 of 
chamber 10 has an inner surface 46 which is substantially planar or flat.  The 
planar inner surface 46 of upper wall 12 is substantially parallel to the wafer 
56, producing a substantially uniform distance from the upper wall 12 to the 
wafer 56 and to the divider plate 34.  In a center portion 48 of the upper wall 
12, an outer surface 50 of chamber 10 is also planar to produce a planar center 
portion 48 of substantially uniform thickness. 
 
(22)   The center portion 48 preferably is circular in shape, but other shapes 
may be used as well.  The center portion 48 is preferably centered along the 
same central axis 92 as the wafer 56 and the upper and lower walls 12 and 14.  
Extending outward from the flat center portion 48, the upper wall has a varying 
thickness.  Preferably, the thickness increases outwardly in a peripheral 
portion or outer ring 52 surrounding the center portion 48 until it reaches the 
edge 54 of the upper wall 12.  At the edge 54 the upper wall 12 has a constant 
thickness.  The center portion 48 is preferably smaller in diameter than the 

embodiment), such that the peripheral portion 52 having a greater thickness 
than the center portion is disposed at least partly above the wafer 56 to be 
processed.  This arrangement enables thermal advantages for the window while 
allowing structural support for high or low pressure applications.  It will be 
understood, of course, that the same chamber 10 can be utilized to process 
smaller wafers. 
 
(23)   The thickness of the upper wall 12 increases from the perimeter of the 
thin center portion 48 to the outer edge 54 in thicker peripheral portion 52, 
as shown in FIG. 2.  This increasing thickness preferably gives the upper wall 
12 a concave-outward curvature on the outer surface 50 in peripheral portion 
52.  Unwanted stresses are introduced in curved walls with varying radii and 
thus, a circular wall with a regular or constant curvature is desirable.  In 
the illustrated embodiment, the thickness of the upper wall 12 in the 
peripheral portion 52 is defined between the planar inner surface 46 and the 
outer surface 50 which conforms to a toroidal shape.  In other arrangements, 
however, the thickness may increase in the peripheral portion in accordance 
with different configurations.  For instance, the thickness of the upper wall 
12 may gradually increase linearly or by steps.  Other configurations include 
inner or outer surfaces conforming to spherical, toroidal, elliptical, 
parabolic, and hyperbolic shapes. 
 
 	Halpin thus teaches that the thickness and shape of the central window and the changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and thus the radius of curvatures, slopes, angles, and in particular the flange surface provided can have different angles and configurations, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages. 
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one 
In particular, the concept of having steps in the thickness of the walls, is an express teaching of a second surface line and a second angle in the teachings of Halpin. Furthermore, the teachings of Halpin also expressly suggest that through the different shapes and stepwise changes in the thickness of the domes indicate that the change shape as claimed in the limitations for the angled flange surface is considered an obvious change, for the purpose of reducing the unwanted stresses in the upper wall. As a result, it is considered that the limitations of the angled surface is a change of shape that is well known in the art and gives a predictable result of addressing unwanted stresses in the upper wall/angled flange. It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality shape of the shape of the angled flange surface that would tend to point toward the non-obviousness of freely selecting ngled flange surface having a first surface, a first surface line of the first surface forms a first angle with a horizontal plane parallel to the planar upper surface that is less than 35 degrees, and a second surface line of the second surface extends from the support interface and forms a second angle with the horizontal plane parallel to the planar upper surface that is less than the first angle but qreater than an angle of a surface of the central window portion, the second angle between 3 degrees and 30 degrees or less than that of 15 degrees (Claim 3), wherein the second surface has an end surface which has a fluid transition with an end surface of the first surface.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B. Specifically, it would be obvious to try, due to the express teachings of Halpin, to modify the shape of the dome assembly to address the stresses on the dome, as Halpin teaches step-wise and different curves and thus also implicitly angles, for the predictable result of reducing stress on the dome/upper wall. See MPEP 2143, Motivations A-E. 
Halpin does not expressly teach the radiant energy assembly comprising an inner array of radiant energy sources, an outer array of radiant enerqv sources, and an intermediate array of enerqv sources disposed between the inner array and the outer array, wherein the outer array has a diameter as large or larger than the substrate support and is positioned closer to the substrate support than the intermediate array and the inner array.
Burrows teaches a CVD/semiconductor processing apparatus Fig. 1 [0038-0039] with a substrate support 114, with a lower radiant energy assembly 121a, 121b, 121c, comprising a plurality of radiant energy sources or lamps [0047], the radiant energy assembly comprising an inner array of radiant energy sources 121A, an outer array of radiant energy sources 121C, and an intermediate array of energy sources 121B disposed between the inner array and the outer array, wherein the outer array has a diameter as large or larger than the substrate support 114 (as shown in the positioning of 121C to 114 in Fig. 1) and is positioned closer to the substrate support than the intermediate array and the inner array (as shown in 121C is higher than that of 121A in its array arrangement, [0038-0068]).
In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. See MPEP 2143, Motivations A-E.  
Halpin does not expressly teach the pocket has a concave surface that is recessed from the outer peripheral edge (as shown in Fig. 2); and an angled support surface disposed between the outer peripheral edge and the pocket, wherein the angled support surface is inclined with respect to a horizontal surface of the outer peripheral edge.
Nozaki teaches that a susceptor 78 Fig. 8 can have a pocket with a concave surface 78b, an outer peripheral surface 75, and an angled support surface 78 disposed between disposed between the outer peripheral edge and the pocket, wherein the angled support surface is inclined with respect to a horizontal surface of the outer peripheral edge, as shown in Fig. 8, Para. 0072-0073. Nozaki teaches that this forms a gap with a layer of gas therebetween, thus reducing the frequency of cracks in the substrate [Para. 0073].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Halpin with the substrate support of Nozaki, which has a pocket has a concave surface that is recessed from the outer peripheral 
 In regards to Claim 10, Halpin teaches a ledge (second surface 52) disposed between an outer diameter of the concave surface and an inner diameter of the outer peripheral edge.  
In regards to Claim 11, Halpin teaches that outer diameter of the outer peripheral edge (A) is 14-22” and that the inner diameter of the outer peripheral edge is 0.5-1.5” smaller than that of the outer peripheral edge outer diameter (B) or 12.5-21.5”, there also being an inner diameter of the ledge or outer diameter of the central portion (C) that is 6-12”, such that the of the is about 90% to about 97% of an inner diameter of the outer peripheral edge when the when B=12.5” and C=12”, values that fulfill the limitations of the claim.  
Furthermore, Halpin teaches that the thickness and shape of the central window and the changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the diameters of the edges and slanted portions therein, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages. 
In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the diameters to that which is claimed for optimization for thermal advantages. See MPEP 2143, Motivations A-E.
In regards to Claim 12, Halpin teaches the inner diameter of the outer peripheral edge (b) is about 75% to about 90% of an outer diameter of the outer peripheral edge (A), when A=14-22” and B=12.5-21.5”.
Furthermore Halpin teaches that the thickness and shape of the central window and the changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the diameters of the edges and slanted portions therein, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages. 
As it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  See MPEP 2144.05 II (A) and case law therein. Thus it would be obvious to one of ordinary skill in the art to change the diameters to that which is claimed for optimization for thermal advantages. See MPEP 2143, Motivations A-E.

However, Halpin thus teaches that changing the shape of the peripheral portion can be changed in linear or steps or other shapes and configurations, provided that the arrangement enables thermal advantages for high or low pressure applications. In this teaching, there is an express suggestion that the dome shape, and convex and concave shapes are also considered obvious in view of the result effective variable of changing the shape, even those fulfilling the claimed limitations, and are thus result effective variables for the creation of an arrangement that enables thermal advantages, as per the rejection of Claims 1 and 10 respectfully above.
In regards to Claim 24, Halpin teaches in Col. 9 that the curved central window portion has a constant thickness in portion 48 or that the convex window portion has a constant thickness (Col. 13 lines 1-14).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6143079 to Halpin et al in view of United States Patent Application No. 2011/0121503 to Burrows et al and U. S. Patent Application No. 2006/0291835 to Nozaki et al, as applied to Claim 9 above, and in further view of United States Patent No. 5837058 to Chen et al.
The teachings of Halpin in view of Burrows and Nozaki are relied upon as set forth in the above rejection of Claim 9.

Chen teaches that the rounded edges within the pocket of the substrate 37, 39, i.e., fillet radiuses, where the edges are rounded to a fillet radius of 0.010-0.015” (Col. 3 lines 20-0057). Chen further teaches this rounding provides for a reduced stress of the edges during thermal cycling and that the dimensions can vary with respect to the size and shape of the susceptor and that these values are determined empirically to provide optimal resistance to thermal cycling stresses (Col. 3 lines 55-62).
It would be obvious to one of ordinary skill in the art before the effective filing date to have modified the edges of the susceptor pocket in Halpin in view of Burrows and Nozaki with a fillet radius formed at an interface between the outer peripheral edge and the angled support surface, i.e., the internal edges of the pockets, as per the teachings of Chen. One would be motivated to do so, for the predictable result of modifying the susceptor for the purposes of providing optimal resistance to thermal cycling stresses. See MPEP 2143, KSR Motivations A-D.
The resulting apparatus fulfills the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716